DETAILED ACTION
Status of the Claims
	A claims amendment was filed on September 1, 2022 where claims 1, 7, 11 and 17 are amended and claims 9-10 and 19-20 are canceled.  Claims 1-8 and 11-18 are pending in the present action.

Response to Arguments
	The arguments regarding the Drawing Objection is not persuasive. The unlabeled boxes shown in the drawings should be provided with descriptive text labels. 37 CFR 1.83(a) recites (emphasis added):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

As discussed above, the Office is explicit in requiring that the drawings be in the form of a graphical drawing symbol or a labeled representation. In order to ensure meaningful understanding of the drawings, the boxes should include descriptive labels. 
The applicant argues that Nishi does not disclose that the battery cell group is not being depleted of charge through a load (see applicant’s response page 13). 
However, because the cells are shown to have a potential, the cells are not depleted of charge, or emptied of charge, through a load. Rather, under the broadest reasonable interpretation, the cells have charge remaining.
The amendments to the claims, particularly the limitation “actively discharged”, overcomes the 102 rejection of Nishi, however, the Applicant further argues that this feature is not disclosed by Tanabe, Chung and Oka (see applicant’s response page 15). 
However, Tanabe discloses that when the ignition switch is off, or the battery is not  being actively discharged through a load, the degradation rate of the battery is be computed (Tanabe; ¶11). Further, Tanabe teaches determining a state of charge (SOC), storing the values to a memory and determining a degradation of the battery (Tanabe; ¶45).
	Thus, the art of record discloses the features of the amended claims and the argument is not persuasive.

Drawings
The drawings are objected to because FIGS. 1-6 need to contain a description within the blocks. By way of example, box 24 should be labeled RESS and box 12 should be labeled powertrain.  Further, the method of FIG. 6 should contain further detail of the invention. For instance, frame 104A needs to include “executing the microchip algorithm inventory mode”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 and 11-18 are objected to because of the following informalities:  
Claims 1 and 11 recite: “when the associated cell groups are not in a state of being actively discharged through a load or reside in a stored state”. There should be a “:” after “cell groups are” in order to easily determine whether the cell groups are or are not supposed to be in a stored state.
Claims 2-8 and 12-18 are objected to for depending from objected claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1.
	Regarding claim 1, Nishi discloses a battery system (100) – or RESS (Nishi; FIG. 1; ¶55) having a plurality of cell groups (200) arranged in individual battery modules (140) (Nishi; FIGS. 2-3). 
Nishi discloses a plurality of battery control units (BCU) (400) electrically connected to each of the respective modules (140) (Nishi; FIG. 3). The BCUs (400) manage and control the state of the modules (140) (Nishi; ¶114).
Nishi discloses that IC (330a, 330b) detects the voltage using a voltage detection circuit (370) between the terminals between the positive and negative electrodes of the battery cells (201) that constitute the corresponding battery cell group (Nishi; FIG. 6; ¶128). The IC’s, or voltage sensors, are illustrated to be connected to the BCU (400) and thus, under the broadest reasonable interpretation are considered positioned on or mounted to the BCU (Nishi; FIG. 3; ¶44 and 125).
Nishi discloses a microcontroller (410) mounted onto each of the battery control units (400). The microcontroller communicates with the ICs (330a), or the sensors (Nishi; FIG. 3; ¶122). The microcontroller (410) is an arithmetic processing unit, thus, is programmed with a microchip algorithm inventory mode (Nishi; ¶114).
Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Nishi discloses a memory unit(440) that stores programs for performing the arithmetic processing done by the microcontroller (410) (Nishi; FIG. 3 ¶117).
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi discloses that the microcontroller (410) performs forecasting calculations on the charged state (SOC) and deteriorated state (SOH) of the battery pack (Nishi; ¶114).
Nishi does not explicitly disclose that the cell groups are not in a state of being actively discharged through a load or resides in a stored state.
Tanabe discloses that when the ignition switch is off, or the battery is not  being actively discharged through a load, the degradation rate of the battery is be computed (Tanabe; ¶11). Further, Tanabe teaches determining a state of charge (SOC) , storing the values to a memory and determining a degradation of the battery (Tanabe; ¶45).
It would be obvious to a person of ordinary skill in the art to determine the degradation of the battery while not being discharged through a load, as taught by Tanabe, in order to determine a rate of degradation when the battery is left to stand (Tanabe; ¶2).
Regarding claim 2, Nishi discloses that the microcontroller (410) diagnoses the voltage detections systems to determine whether there is an abnormality on the basis of comparison between voltages between terminals of the battery cells or output voltage and a known voltage (Nishi; ¶328). 
Regarding claim 3, Nishi teaches that when diagnosing the battery cells as to whether there is an abnormality, the voltage between the terminals is compared against a preset threshold for overcharge or over-discharge (Nishi; ¶330). 
Regarding claim 4, Nishi discloses that the microcontroller obtains an internal resistance value on the basis of the temperature of the battery pack (140) (Nishi; ¶326). Thus, data indicative of the detected temperatures is retrieved. 
Nishi further discloses using the internal resistance the was determined based on the temperature to determine degradation of the associated cell groups  (Nishi; ¶326).
Nishi does not explicitly disclose includes a plurality of temperature sensors, at least one of the plurality of temperature sensors being mounted to or positioned on each of the CMUs and configured to detect temperatures of the associated cell groups; and the microchip retrieving temperature  at predetermined time intervals over a predetermined timeframe and store the retrieved temperature data on the respective microchip.
Tanabe discloses a cell monitoring unit (10) – or a CMU – that includes a  sensor (12) configured to detect voltage and temperature of the associated battery module (3) (Tanabe; FIG. 1; ¶21). Each CMU (10) outputs the voltage and temperature information to a battery monitoring unit (Tanabe; FIG. 1; ¶22).
Tanabe further teaches that a battery monitoring unit (11) contains a clock function unit (11a) for measuring time and a temperature sensor (11b). 
It would be obvious to a person of ordinary skill in the art at the time of invention to combine the temperature sensing of Tanabe with Nishi in order to provide a battery degradation monitoring system capable of monitoring the degradation rate of a battery even when a vehicle is left unattended for a prolonged period of time (Tanabe; ¶8).
Regarding claim 5, Nishi discloses that the microcontroller (410) obtains an internal resistance value on the basis of the states of charges (SOC) and temperature of the battery cells. The microcontroller obtains variation of the obtained internal resistances to obtain a SOH (Nishi; ¶326).
Regarding claim 11, Nishi discloses a network for monitoring and diagnosing the degradation (Nishi; FIG. 2; ¶114) having a plurality of cell groups (200) arranged in individual battery modules (140) (Nishi; FIGS. 2-3). 
Nishi discloses a plurality of battery control units (BCU) (400) electrically connected to each of the respective modules (140) (Nishi; FIG. 3). The BCUs (400) manage and control the state of the modules (140) (Nishi; ¶114).
Nishi discloses detecting voltage using an t IC (330a, 330b) having a voltage detection circuit (370) between the terminals between the positive and negative electrodes of the battery cells (201) that constitute the corresponding battery cell group (Nishi; FIG. 6; ¶128). The IC’s, or voltage sensors, are illustrated to be connected to the BCU (400) and thus, under the broadest reasonable interpretation are considered positioned on or mounted to the BCU (Nishi; FIG. 3; ¶44 and 125).
Nishi discloses a microcontroller (410) mounted onto each of the battery control units (400). The microcontroller communicates with the ICs (330a), or the sensors (Nishi; FIG. 3; ¶122). The microcontroller (410) is an arithmetic processing unit, thus, is programmed with a microchip algorithm inventory mode (Nishi; ¶114).
Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Nishi discloses a memory unit(440) that stores programs for performing the arithmetic processing done by the microcontroller (410) (Nishi; FIG. 3 ¶117).
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi discloses that the microcontroller (410) performs forecasting calculations on the charged state (SOC) and deteriorated state (SOH) of the battery pack (Nishi; ¶114).
Nishi does not explicitly disclose that the cell groups are not in a state of being actively discharged through a load or resides in a stored state.
Tanabe discloses that when the ignition switch is off, or the battery is not  being actively discharged through a load, the degradation rate of the battery is be computed (Tanabe; ¶11). Further, Tanabe teaches determining a state of charge (SOC) , storing the values to a memory and determining a degradation of the battery (Tanabe; ¶45).
It would be obvious to a person of ordinary skill in the art to determine the degradation of the battery while not being discharged through a load, as taught by Tanabe, in order to determine a rate of degradation when the battery is left to stand (Tanabe; ¶2).
Regarding claim 12, Nishi discloses that the microcontroller (410) diagnoses the voltage detections systems to determine whether there is an abnormality on the basis of comparison between voltages between terminals of the battery cells or output voltage and a known voltage (Nishi; ¶328). 
Regarding claim 13, Nishi teaches that when diagnosing the battery cells as to whether there is an abnormality, the voltage between the terminals is compared against a preset threshold for overcharge or over-discharge (Nishi; ¶330). 
Regarding claim 14, Nishi discloses that the microcontroller obtains an internal resistance value on the basis of the temperature of the battery pack (140) (Nishi; ¶326). Thus, data indicative of the detected temperatures is retrieved. 
Nishi further discloses using the internal resistance the was determined based on the temperature to determine degradation of the associated cell groups  (Nishi; ¶326).
Nishi does not explicitly disclose including a plurality of temperature sensors, at least one of the plurality of temperature sensors being mounted to or positioned on each of the CMUs and configured to detect temperatures of the associated cell groups; and the microchip retrieving temperature  at predetermined time intervals over a predetermined timeframe and store the retrieved temperature data on the respective microchip.
Tanabe discloses a cell monitoring unit (10) – or a CMU – that includes a  sensor (12) configured to detect voltage and temperature of the associated battery module (3) (Tanabe; FIG. 1; ¶21). Each CMU (10) outputs the voltage and temperature information to a battery monitoring unit (Tanabe; FIG. 1; ¶22).
Tanabe further teaches that a battery monitoring unit (11) contains a clock function unit (11a) for measuring time and a temperature sensor (11b). 
It would be obvious to a person of ordinary skill in the art at the time of invention to combine the temperature sensing of Tanabe with Nishi in order to provide a battery degradation monitoring system capable of monitoring the degradation rate of a battery even when a vehicle is left unattended for a prolonged period of time (Tanabe; ¶8).
Regarding claim 15, Nishi discloses that the microcontroller (410) obtains an internal resistance value on the basis of the states of charges (SOC) and temperature of the battery cells. The microcontroller obtains variation of the obtained internal resistances to obtain a SOH (Nishi; ¶326).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1 and in further view of Chung et al. US20180275200A1.
Regarding claim 6, Nishi discloses multiple battery modules (140) are assembled into a battery pack (130) (Nishi; FIG. 2). and 
Nishi discloses a current detector (134)  detects an electrical current being inputted/outputted to the battery pack (130)(Nishi; FIG. 2; ¶80)
Nishi discloses an integrated battery control unit (IBCU) (600) in communication with the plurality of BMUs (400) and with the current detector (134) (Nishi; FIG. 2; ¶80 and 85). 
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi is silent as to the electronic controller programmed with a battery pack artificial intelligence15P051900 (AI) algorithm that, when executed by the electronic controller, is configured to predict degradation of each of the associated modules based on a trend in the respective cell data of each of the plurality of cell groups in the battery pack using the cell data and the battery pack current.
Chung discloses that by analyzing the trend of the internal resistance, the life of the battery can be predicted (Chung; ¶51). The prediction system performs the same function as an artificial intelligence algorithm as it  predicts degradation of each of each battery based on a trend in the respective cell data of each of the plurality of batteries using the cell data and the battery pack current disclosed in Nishi.
It would be obvious to a person of ordinary skill at the time of invention to provide the trend analysis of Chung with the internal resistance analysis of Nishi in order to reduce visible inspections of the batteries to allow the battery to be placed in unattended or remote locations (Chung; ¶44).
Regarding claim 16, Nishi discloses multiple battery modules (140) are assembled into a battery pack (130) (Nishi; FIG. 2). and 
Nishi discloses a current detector (134)  detects an electrical current being inputted/outputted to the battery pack (130)(Nishi; FIG. 2; ¶80)
Nishi discloses an integrated battery control unit (IBCU) (600) in communication with the plurality of BMUs (400) and with the current detector (134) (Nishi; FIG. 2; ¶80 and 85). 
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi is silent as to the electronic controller programmed with a battery pack artificial intelligence15P051900 (AI) algorithm that, when executed by the electronic controller, is configured to predict degradation of each of the associated modules based on a trend in the respective cell data of each of the plurality of cell groups in the battery pack using the cell data and the battery pack current.
Chung discloses that by analyzing the trend of the internal resistance, the life of the battery can be predicted (Chung; ¶51). The prediction system performs the same function as an artificial intelligence algorithm as it  predicts degradation of each of each battery based on a trend in the respective cell data of each of the plurality of batteries using the cell data and the battery pack current disclosed in Nishi.
It would be obvious to a person of ordinary skill at the time of invention to provide the trend analysis of Chung with the internal resistance analysis of Nishi in order to reduce visible inspections of the batteries to allow the battery to be placed in unattended or remote locations (Chung; ¶44).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1 and in further view of Oka et al US20130066815A1.
Regarding claim 7, Nishi discloses a device that includes a battery system (100) or RESS. The battery system (100) includes a plurality of microchips (410) that receive cell data (Nishi; ¶114). 
However, Nishi is silent as to an IT cloud server arranged remotely from the RESS, or the device with the battery system, and in wireless communication with the plurality of microchips to receive the cell data from the respective microchips and store the received cell data in an IT cloud database.
Oka discloses an external remote server (503) arranged remotely from a plurality of devices thus including a plurality of batteries (538) (Oka; FIG. 4). Sensor data (594) is transmitted to the remote server (503) (Oka; FIG. 4; ¶79). Because Oka discloses a plurality of devices, it would be obvious to one of ordinary skill to apply the communication of a plurality of microchips in an RESS to a plurality of devices having a battery. 
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 8, Nishi is silent as to the IT cloud server being programmed with an IT cloud artificial intelligence (AI) algorithm configured to select and match up cell groups using the respective cell data.
Oka teaches that the server (503) provides a classifier that is based on a set of sensor data gathered by the remote server during a training phase. The classifier is applied current sensor data to generate state probabilities and selecting a the current state(Oka; ¶12). Thus, selecting and matching the devices/batteries using the received data.
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 17, Nishi discloses a device that includes a battery system (100) or RESS. The battery system (100) includes a plurality of microchips (410) that receive cell data (Nishi; ¶114). 
However, Nishi is silent as to an IT cloud server arranged remotely from the RESS, or the device with the battery system, and in wireless communication with the plurality of microchips to receive the cell data from the respective microchips and store the received cell data in an IT cloud database.
Oka discloses an external remote server (503) arranged remotely from a plurality of devices thus including a plurality of batteries (538) (Oka; FIG. 4). Sensor data (594) is transmitted to the remote server (503) (Oka; FIG. 4; ¶79). Because Oka discloses a plurality of devices, it would be obvious to one of ordinary skill to apply the communication of a plurality of microchips in an RESS to a plurality of devices having a battery. 
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 18, Nishi is silent as to the IT cloud server being programmed with an IT cloud artificial intelligence (AI) algorithm configured to select and match up cell groups using the respective cell data.
Oka teaches that the server (503) provides a classifier that is based on a set of sensor data gathered by the remote server during a training phase. The classifier is applied current sensor data to generate state probabilities and selecting a the current state(Oka; ¶12). Thus, selecting and matching the devices/batteries using the received data.
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karner et al. US20190033383A1 teaches retrieving voltage data for each battery using a battery monitor circuit (120) while the batteries have not yet been connected to a load or put into service (Karner; ¶68).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859